- Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 1of19 PagelID#: 425

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

%

NASSAU MARITIME HOLDINGS CASE NO. 2:20-ev-00355

DESIGNATED ACTIVITY COMPANY *
VERSUS * JUDGE JAMES D. CAIN, JR.
M/V PACTBIC SKY, her engines, tackle, * MAGISTRATE JUDGE KAY
appurtenances, ete., i rem, and *
PACIFIC SKY NAVIGATION LTD, *
int personam *

deck de deve de ve deve ve de de de ve te de de ve dete Fe de de de de se te ie dekh de ke et hee ke eee

DECLARATION OF MEHMET ALI UMUR
Mehmet Ali Umur hereby declares under penalty of perjury as follows:
1. Tam currently, and was at all times material to this litigation, the sole owner of
Pacific Sky Navigation Ltd. (“Pacific Sky”), with a professional address at Imes Sanayi Sitesi, A
Blok, 105. Sokak, No: 3, Dudullu Organize Sanayi Bélgesi, Umraniye, Istanbul, Turkey 34775. I
have personal knowledge of all facts set forth herein.

2. At all times material to this litigation, Pacific Sky was, and currently is, the owner
of the M/T PACIFIC SKY.

3. In this litigation, Nassan Maritime Holdings Designated Activity Company
(“Nassau Maritime”) makes a claim under a loan for the amount of $119,366,178.14 in principal
and $4,867,472.32 in interest. The M/T PACIFIC SKY is one of five (5) vessels financed under
the loan, and the fourth one which has now been arrested. Nassau Maritime has also arrested
vessels covered by the same loan and under the same management as the M/T PACIFIC SKY in

Saldanha Bay, South Africa, Labuan, Malaysia, and Zhoushan, China.

EXHIBIT

 
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 2 of 19 PageID #: 426

4. Pacific Sky disputes that Nassau Maritime has any valid claim under the loan
agreement, but the principal amount owed under the loan agreement solely for the M/T PACIFIC
SKY, if any, would be the balloon payment amount of $17,642,090, which Pacific Sky would
have refinanced (it had a signed term sheet with Australis) had the lenders complied with their
duties under German law to act in good faith toward Pacific Sky.

5. Pacific Sky estimates that the current market value of the M/T PACIFIC SKY is
approximately US$20 - 24 million. However, the global economy is beginning to improve, and I
believe in line with this improvement the market value of the vessel will increase in the
foreseeable future.

6. Pacific Sky is in the process and has been in the process of trying to obtain
financing to get the M/T PACIFIC SKY and the other vessels released since the first day of the
arrest on 3 April 2020.

7. Pacific Sky has been talking to surety companies in the United States, including
International Sureties in New Orleans and Pedersens & Sons in New York, as well as some well-
known and reputable global banks, especially in Europe, in this regard and exploring what shape
or form the securities could be provided by each.

8. Pacific Sky believes in good faith that there is a good chance it will be able to
post security through these surety companies as soon as its latest financial results are provided.

Although Pacific Sky is working hard in searching for different sources of funds in order to be
able to come up with security, the uncertainties around the COVID-19 pandemic have made the
search more difficult. First, to provide adequate security for the fair market value is a challenge
in today’s environment with the nominal amount needed being rather high for anyone. In

addition, because of the pandemic-related lockdowns, our offices have been closed for an

Ww
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 3 of 19 PageID #: 427

extended amount of time, as have counterparts we have been in contact with around the world.
As an example, surety companies have asked for certain audited financials from our group;
however, our auditor KPMG has not yet been able to supply these to us due to restricted time
they have been able to allocate to our project amid the COVID pandemic. Finally, the pandemic-
related travel restrictions in place make it very difficult for our representatives to move quickly.

9. In this litigation, Nassau Maritime claims that the talks between the parties have
ended “without any real progress being made” whereas Pacific Sky and the other vessel owning
companies have made a very serious offer for a global settlement on a without-prejudice basis
with the understanding that a commercial solution would be more beneficial to both parties than
a legal one. We are waiting for Nassau Maritime to respond to our offer for a global settlement.

10. Nassau Maritime’s claim that it has incurred more than $365,000 in custodia legis

- expenses in this litigation is misleading, because those expenses include about $200,000 for 1000
tons of VLSFO supplied to the M/T PACIFIC SKY by Nassau Maritime on or around 27 April
2020 that was not needed as the same cannot be burned in U.S. territorial waters, the vessel
already had more than 900 tons of VLSFO onboard, and the MGO supply (of 300 tons) would
have sufficed for maintaining the vessel while under arrest. The bunkering of the VLSFO has
been done despite warnings on our side that there was no need for the same whilst the vessel is
under arrest.

ll. Because Nassau Maritime bunkered the M/T PACIFIC SKY with VLSFO that
cannot be burned in U.S. territorial waters, tanks that were free and could have been cleaned for
the needed MGO are now filled with VLSFO, limiting the amount of MGO onboard to 300 tons.
Pacific Sky questions why Nassau Maritime loaded the 1000 tons of VLSFO, as it was not

needed.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 4 of 19 PageID#: 428

12. Pacific Sky disputes Nassau Maritime's right to enforce the mortgage for the
reasons explained in the Declaration of Dr. Ulrich Stahl, and Pacific Sky and the other vessel
owning companies have sustained substantial losses in terms of last income opportunities due to
the wrongful vessel arrests in this jurisdiction and in South Africa, Malaysia and China.

13. The M’T PACIFIC SKY has a full crew onboard the vessel performing all the
necessary maintenance required to make sure the vessel remains in good condition.

14, The crew on board the M/T PACIFIC SKY is experienced facing various weather
conditions and maritime perils, and the Vessel can be moved to a safe berth inland if the threat of

a hurricane becomes a reality.

15. [ declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed on _ 0 2, June 2020, in tstayoul Turk key.

5,

Mehmet aly ‘mur
J SSMORD 22, v. ¢

 
‘Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 5 of 19 PagelD #: 429

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

NASSAU MARITIME HOLDINGS * CASE NO. 2:20-cv-00355
DESIGNATED ACTIVITY COMPANY *
*
VERSUS * JUDGE JAMES D. CAIN, JR.
. *
M/V PACIFIC SKY, her engines, tackle, * MAGISTRATE JUDGE KAY

appurtenances, etc., in rem, and
PACIFIC SKY NAVIGATION LTD,

in personam

Le ade ake whe Po ate

DECLARATION OF DR. ULRICH H. STAHL

Dr. Ulrich H. Stahl, LL.B. (Cantab.) hereby declares under penalty of perjury as follows:

1. Tama qualified attorney admitted to practice law in Germany since 1987, and a partner at

the law firm of LEBUHN & PUCHTA, Hamburg, Germany.

2. 1am an expert on German law and appear from time to time before foreign courts as an
expert on German legal issues. My qualifications, experience and expertise are described in

my curriculum vitae, a copy of which is annexed hereto marked “Exhibit A”.

3. | have been asked to render an opinion on the impact under German law of the contentions
of Plaintiff, Nassau Maritime Holdings Designated Activity Company, that all rights and
obligations arising from the Loan Agreement dated 15 May 2008 (the “Loan Agreement” or

the “LA”) were lawfully transferred to the Plaintiff in consideration of the Loan Assignment

Agreement dated 21 June 2019 (the “LAA”).
A.._ Factual Background

4. | My opinion is based on the following understanding of the facts related to me by my clients,

amongst which there are the Defendants.

 
‘Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 6 of 19 PagelD #: 430

5. By the Loan Agreement between Hamburg Commercial Bank (then called HSH Nordbank
AG) (the “Bank”) and seven borrowers being Fair Seas Navigation Ltd., Nordic Bay
Navigation Ltd., Pacific Sky Navigation Ltd., Lambert Navigation Ltd., Northville
Navigation Ltd., Providence Navigation Ltd. and Spencer Navigation Ltd. (the
“Borrowers”), the Bank agreed to provide construction and long-term finance to the

Borrowers in the total amount of around USD 418,441,800 (the “Loan’’).

6. Seven (7) vessels, including the M/T PACIFIC SKY, were financed under the Loan

Agreement and entered into service following their delivery as new builds.

7. The Bank purportedly sold the Loan to Promontoria Maritime Holdings Designated Activity
Company (“Promontoria”) through a Loan Sale and Purchase Agreement dated 28 February
2018 without disclosing same to the Borrowers. Promontoria is a hedge fund vehicle

controlled by the Bank’s then designated new shareholder Cerberus.

8. Ina signed letter dated 10 September 2018 the Bank wrote to the Borrowers, including the
Defendant, indicating that it would give at least three months’ notice ~ prior to the due date
for the balloon payment relating to the M/T PACIFIC SKY — to demand a cure of a loan-to-
value ratio (“LTV”) shortfall as a condition for consenting to releasing its mortgage over the
vessel. The LTV shortfall had come about as a result of the 2008 international financial
crisis . The shortfall had since then been subsisting for more than 10 years, without the Bank
ever having called a default under the LA in relation to it. The due date for the balloon
payment relating to the M/T PACIFIC SKY was to be 5 March 2019. Therefore, any such
notice giving the Defendant warning of the Bank's intention to now wishing to change its
mind and act upon the LTV shortfall, would have had to be sent to the Defendants latest on

or about 5 December 2018. In the event, no notice of this kind was received from the Bank

by the Defendants.

9, During December 2018 as well as January and February 2019 the Borrowers were trying to
persuade the Bank to look at, and eventually agree on, an extensions to the LA. The Bank,
by contrast took its time to consider this request. Whatever the Bank's true intentions were

during this period of time, they were not revealed to the Borrowers just then.

bs
“Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 7 of 19 PagelID #: 431

10. By 14 February 2019 the Defendants had successfully procured from a third party financier
(“Australis”) alternative finance which would have enabled them to pay the balloon on the
M/T PACIFIC SKY as and when it would fall dué on 5 March 2019. To that end, the

Borrowers on 14 February 2019 counter-signed a detailed Term Sheet agreed to by Australis.

11. Beginning as from around 18 February 2019 the Bank unequivocally represented to the
Borrowers, including the Defendants, that it desired the LA to be terminated early and
offered to negotiate, by way of commercial incentive to the Borrowers, a discount on all

amounts which would be outstanding under the LA upon their respective maturity dates.

12. In relying on the Bank's initiative and representations as aforesaid, the Defendants placed
finalization of the alternative finance for the balloon payment pertaining to the
M/T PACIFIC SKY with Australis on hold and instead fully concentrated on the

negotiations the Bank had requested.

13. Despite the foregoing, the Bank on 6 March 2019 (i.e. the day after the balloon for
M/T PACIFIC SKY had fallen due for payment) called a default under the LA in respect

thereof.

14. On 21 June 2019, the Bank purported to assign and transfer all rights and obligations arising

from the Loan Agreement to Promontoria through the LAA.

15. In January 2020, Promontoria changed its name to Nassau Maritime Holdings Designated
Activity Company (“Nassau Maritime’) in conjunction with a transfer of contro] in

Promontoria from Cerberus to Fortress and Cross Ocean Partners, also hedge funds.

16. In the present proceedings, Plaintiff is asserting that it has acquired the Loan from the Bank,
that all rights and obligations arising from the Loan Agreement were lawfully transferred to
it in consideration of the LAA, and that it has the right to exercise the rights of the Bank

under the Loan Agreement. This legal notion is not correct for the following reasons.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 8 of 19 PageID #: 432

B. No valid transfer of rights to Plaintiff occurred regarding the

Loan Agreement dated 15 May 2008 due to section 399 of the German Civil Code

17. The LA is governed by German law as set forth in clause 22 of the LA.

18. In general, as per sections 398 et seg. of the German Civil Code (“BGB”), claims are
assignable under German law. However, there are several exceptions to this rule. The two

exceptions immediately relevant are those set forth in section 399 BGB, which reads as

follows:

A claim may not be assigned if performance cannot be made to a
person other than the original creditor without a change of its
contents or if the assignment is excluded by agreement with the

debtor.
19. In the instant case, both alternatives of the provision are applicable. Therefore, there was no
valid transfer of rights based on the LAA so that the Nassau Maritime was not entitled to

arrest the vessel in dispute.

a) Implied exclusion of assignment as per clause 21 of the LA in conjunction with

section 399 alt. 2 of the German Civil Code

aa) Focusing on section 399 alt. 2 BGB (“...if the assignment is excluded by
agreement with the debtor’), clause 21 of the LA stipulates the extent to which
it is possible to assign claims arising thereunder. Although clause 21 of the LA
does not provide an explicit exclusion of the assignment of claims, as regards
the Lender as creditor, the parties impliedly agreed on such an exclusion, which

is possible, according to jurisprudence of the German Federal Supreme Court

(hereinafter “BGH”).!

bb) Taking into consideration the circumstances, the parties to the LA impliedly

agreed on an exclusion of the transfer of rights as regards the Lender unless the

exemption of “Syndication” applies.

 

' See BGH, judgement dated 26 June 2002 — VIII ZR 327/00.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 9 of 19 PageID #: 433

cc) Clause 21.2 of the LA refers to the possibility of the transfer of rights and
obligations on behalf of the Lender in the event of a “Syndication”. This
provision expressly stipulates that the Lender shall be entitled to assign its rights

under the LA in the context of a Syndication.

dd) In the instant case, no such syndicate was in fact formed. Quite to the contrary,
the Plaintiff, respectively Promontoria North Shipping Designated Activity
Company as the “Original Assignee” intended to acquire “the full contractual
position” as set out in the LAA.* Hence, the parties to the Loan Sale and Purchase
Agreement dated 28 February 2018 and to the LAA did not intend to form a joint
syndicate, the parties rather intended to effect a replacement of the Hamburg
Commercial Bank AG (“HCoB”, formerly known as the HSH Nordbank AG or
HSH) as original contract party.

ee) From clause 21.2 of the LA, it must be inferred that it was the parties’ intention
to agree solely on the possibility of a transfer of rights regarding the Lender in
the context of Syndication but not otherwise. For that reason, I conclude that the
parties to the LA in fact agreed on a comprehensive exclusion of the assignability
of any rights, outside the parameters of syndication within the detailed meaning
of said clause. Since a syndicate was not formed, the intended transfer, which
the LAA purported to give effect to, was not effective to transfer the subject

claims from HCoB to the Plaintiff. The transfer was, I submit, invalid under

German law.

b) Exclusion of assignment of rights under the LA as per section 399 alt. 1 BGB

due to the person-related nature of the claims

aa) According to section 399 alt. 1 BGB (“A claim may not be assigned if
performance cannot be made to a person other than the original creditor without
a change of its contents...”), rights under a contractual agreement are not

assignable if the transfer would result in a change of the contents of these rights.

 

? See paragraph (D) under the heading “BACKGROUND” on the first page of the LAA.

wat
‘Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 10 of 19 PagelD #: 434

Regarding loan agreements, there is case law to the effect that a loan cannot be
transferred if repayment of the loan is tied to the person of the lender.’ This rule

applies in the case at hand due to the following reasons.

bb) Mr. Ali Umur controls the Defendant. He has been engaged in the business of
shipping through the Istanbul-based Active Shipping Group — which he also
controls — since 1993 and since this point in time there has been banking
relationship between Mr. Umur and the Bank. Hence, when the LA was
concluded in 2008, Mr, Umur had already been a customer of the Bank for about
15 years. Over the course of his banking relationship with the Bank which lasted
for around 25 years until 2019, Mr. Umur financed around 13 vessels with the
Bank under loans totalling around USD 750 million. Mr. Umur’s credit volume
with the Bank reached approximately USD 500 million at its high point. Mr.
Umur was a valued customer of the Bank. Mr. Umur has not missed a single

interest or amortization payment throughout his working relationship with the

Bank until 2019.

cc) Therefore, as the LA was concluded, the parties entered into this agreement
based on the successful and trustful banking relationship that has been
established over the past 15 years. This is a crucial aspect since the LA was
concluded when the 2008/09 financial crisis had already taken up pace. That is,
the LA was concluded despite the uncertain outlook but Mr. Umur decided to
take this risk due to the trust-based relationship with the Bank and, what is more,
even guaranteed the full amount of the loan by way of a personal guarantee. And
the Bank did not regret its commitment since Mr Umur managed to repay its
debts even in the peak time of the financial crisis, irrespective of the devastating
conditions in the shipping market back then. These circumstances strengthened
the trustworthy relationship even more. Consequently, it was of utmost
importance to Mr. Umur that the Bank remained the contracting party to the LA

because it is obvious that a contractual partner with whom no long-lasting

 

3 See Higher Regional Court of Cologne, judgment dated 28" April 1999 — 13 U 199/98.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 11 of 19 PagelD #: 435

business relationship was established over several years would act differently

than a contracting party that honours and appreciates the reliable business

conduct of its borrower.

dd) In consideration of the reasons above, the loan repayment claim was person-

related. Consequently, the Bank was barred from assigning it to the Plaintiff as

per section 399 alt. 1 BGB.

c) All remaining ambiguity, if any, in construing clause 21.2 LA would be resolved

against the Bank (applying the “contra proferentem rule’)

Clause 21.2. LA at all material times was part of the Bank's standard wording in any
ship finance loan agreement it would enter into. Contents of the Clause are repeated,
in a wording virtually identical to that appearing in Clause 21.2 LA itself, in the Bank's
2006 General Business Conditions (clause 29, “Syndication”) which came to be
annexed and were made to form part of the main body of the LA. The Bank insisted
on Clause 21.2 to be expressly included in the main body of the LA. In these
circumstances and applying well established principles of German contract law as
regards general business terms and conditions, any remaining ambiguity in Clause 21.2
LA, as regards its operation to oust, by mutual consent, the general rule of claims being
“normally freely assignable, would be resolved against the Bank. Any German court
seized with the issue would resolve the issue of construction in favour of the
Defendant. It would in my opinion hold that, on the wording of the clause itself and
having due regard to the state of German law and the circumstances prevailing at the
time the LA came to be entered into, the Bank would be deemed to have tacitly given
its consent to a contractual position under the LA whereby no claims, save for the

context of syndication as described, must be assigned by the Bank without the

Defendant borrower's consent.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 12 of 19 PageID #: 436

Cc. No valid transfer of rights was made to Plaintiff

regarding the Loan Agreement due to the invalidity of the LSPA

20. Based on the documents provided to me to date, there are several indications that the
intended transfer of rights under the LAA was invalid due to the ineffectiveness of the Loan
Sale and Purchase Agreement dated 28 February 2018 (the “LSPA”). However, since the
request for the disclosure of the LSPA and the other related documents has not been met yet
in any way that might be regarded as satisfactory, | am merely in the position to provide a

preliminary assessment based on the facts known to me at this time.

21. Under German law, the validity of a contract concerning the law of obligations (e.g., a sales
contract) is independent from the validity of the respective material transfer agreement (e.g.,
the transfer of the ownership of the sold objects or rights). In the case at hand, the LSPA
appears to be the contract concerning the law of obligations (i.e. the agreement designed to
transfer the loan) and the LAA is the respective material transfer agreement (i.e. meant to
bring about the actual transfer). Therefore, in general, the invalidity of the LSPA would not

affect the effectiveness of the LAA. As a rule, the two tend to stand independently from one

another.

22. However, there are exemptions to the aforementioned under German law. The parties to a
contract are entitled to connect the contract concerning the law of obligations and the transfer
agreement to form, together, a business unit in the meaning of section 139 BGB with the

consequence that an invalid contract concerning the law of obligations would render the

transfer agreement void.*

23. In addition, under German law, the parties may agree explicitly or impliedly that the validity

of the transfer agreement is to be contingent upon the validity of the contract concerning the

law of obligations.°

 

* See Lieder, in: beck-online. GROSSKOMMENTAR, edition: 1 March 2020, § 398 recital 84.
> See Lieder, in: beck-online. GROSSKOMMENTAR, edition: 1‘ March 2020, § 398 recital 83.
‘Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 13 of 19 PagelD #: 437

24. With regard to both exemptions, the will of the parties is usually held to reign supreme. Any
German court seized with an issue of construction on a-point like this would normally take

into consideration the material circumstances of the individual case.

25. Although the provisions of the LSPA are not known to me at this time, there are severe
indications which lead me to conclude that the LSPA is null and void. The invalidity would
arise out of the intent of the parties in paragraph (D) under the heading “BACKGROUND”
on the first page of the LAA to transfer the full contractual position of the HSH Nordbank
AG under the LA to the Plaintiff. Hence, it was intended by the parties that the Plaintiff
becomes the contract party to the Defendant under the LA instead of the HSH Nordbank

AG.

26. However, under German law, the validity of such an exchange of a contracting party is
dependent on the consent of the other contracting party.° The Defendant has not declared its

consent to the intended exchange. Hence, the Plaintiffhas not become the contractual partner

of the Defendant under the LA.
a)  Asaresult, I believe that the LSPA is to be deemed invalid.

b) As discussed above, the invalidity of a contract concerning the law of obligations
(here: the LSPA) may affect the validity of the material transfer agreement (here: the
LAA) in the event that one or more of the said exemptions apply. I believe that this is

the case here. In this regard, the purpose underlying conclusion of the LSPA is in my

opinion decisive.

27. In the course of the sale of the shares of the HSH Nordbank AG in the context of
privatisation, which was inevitable due to compulsory specification of the European Union,
the conclusion of the LSPA was principally driven by the desire of HSH to off-load from the
HSH balance sheet 2017 EUR 3,5 Billion worth of shipping (and real estate) portfolio (the
so-called “carve-out-portfolio“). The LA appears to have been part of this carve-out-
portfolio. The revaluation of the balance sheet, however, required that HSH would cease to

be a party to the respective loan agreements. Hence, the overall objective of HSH would not

 

® See Binder, in: beck-online. GROSSKOMMENTAR, edition: 15% February 2020, § 488 recital 89.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 14 of 19 PageID #: 438

have been accomplished if merely the loan repayment claim as such would have been
assigned to the Defendant. Rather, it was indispensable for the HSH to exit from the LA
completely. Otherwise, the transaction would not have fulfilled its purpose, namely to off-

load substantial debt from the Bank's balance sheet for 2017 and going forward.

28. Taking into consideration the aforementioned circumstances, it has to be presumed, I submit
conclusively, that the parties intended to tie the validity of the LAA to the effectiveness of
the LSPA. Otherwise one would have to conclude that, whilst the HSH would have sold the
LA at a significant discount, it would not have thereby been able to accomplish its overall

objective, namely: the revaluation of its balance sheet.

29, For these reasons, there are strong indications that the transfer of rights under the LAA was

invalid due to the ineffectiveness of the LSPA.

30. Of course, as I have stated above, this my analysis as presented above would need, of
necessity, to remain subject to review once full and proper discovery has been given by the

Plaintiff in these or any related proceedings, particularly with regard to the LSPA.

D. The Bank’s duty to have due regard to the interests of the Borrowers

31. Asa matter of German law under § 241 (2) BGB, depending on the nature and terms of the
relationship in question, any contract may bind the parties to consider the other side’s rights,
legal assets and other interests. A party to a contract is thus under a general duty to exercise
reasonable care and attention so as to avoid inflicting uncalled-for loss and detriment to the
position of his contractual partner. A breach of these so-called “ancillary duties” may result

in aright to damages in favour of the other party.

32. Under German law, the contractual relationship between a bank and its client is recognised
as one which is fundamentally characterised by trust. When a bank’s client places funds,
assets and, not least of all, usually also a wealth of personal data into the hands of the bank,

the client is to a large extent dependent on the bank’s exercise of due care and on the bank

acting in good faith in relation to all of these.
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 15 of 19 PageID #: 439

33. Under German law, in the relationship between a bank and its client, the bank owes ancillary
duties to its client pursuant to § 241 (2) BGB. Ancillary duties, as any other contractual duty

under German law, are to be performed in good faith as set out in § 242 BGB.

34. It follows that, by virtue of the contractual relationship, the Bank was under a duty to pay

due regard to the Borrowers’ rights and interests when acting in relation to the Loan

Agreement.

35. Misrepresentation, even if it is only negligent (rather than wilful), and the failure to inform
a contract partner of facts that he could reasonably expect to be informed about, constitute

typical examples of a breach of ancillary duties, the legal remedy for which under German

law typically sounds in damages.

36. The Bank in its letter of 10 September 2018 indicated that it would give at least three months’
notice — prior to the due date for the balloon relating to the MT PACIFIC SKY — to demand
a cure of a loan-to-value ratio (“LTV”) shortfall as a condition for consenting to releasing

its mortgage over the vessel. The Bank never gave any such notice.

37. Accordingly, the Borrowers were legally entitled to sell the M/T PACIFIC SKY, in
accordance with clauses 7.7 and 7.8 of the Loan Agreement, provided they repaid the balloon
on time and/or prior to any entitlement of the Bank to act on an LTV issue. The amount of
the balloon was around USD 17.6 million. In view of the size of the balloon, the Borrowers
would obviously seek to refinance the vessel elsewhere if the Bank did not extend the Loan,
which means that in the context of a refinance, the Bank was under a duty to discharge its

mortgage to enable a sale and refinancing free from encumbrances.

38. By reason of the said ancillary duties owed by the Bank, namely the duty to maintain all
requisite standard of conduct which accords with the special relationship of trust inherent in
the banking relationship and to act in good faith in the context of the contractual relationship,
the Bank was duty-bound, generally, to respect the Borrowers’ rights and, more particularly,
to abstain from making any representations or promises that it had no intention of keeping.

The Bank acted in disregard of its contractual duties in misleading the Borrowers as to their
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 16 of 19 PagelID #: 440

true intentions regarding the LA, thereby causing the Borrowers to act in a way which was

going to be detrimental to their own interests.

39. In particular, the Bank acted in breach of its ancillary duties through various actions and
representations made by the Bank, including, inter alia, delaying its response to the
Borrowers’ request for an extension of the Loan for the M/T PACIFIC SKY, leading the
Borrowers to believe that negotiations with the Bank (aiming at an extension to the LA, as
desired by the Borrowers) would be carried out in good faith, and failing to disclose to the
Borrowers that the Bank had meanwhile already transferred the Loan Agreement, as early

as 28 February 2018, to a hedge fund entity.

40. The Bank’s conduct was grossly misleading and lacking in good faith. The Bank knowingly
interfered with the Borrowers’ possibility to refinance the MT “PACIFIC SKY” ona stand-
alone basis; it lured the Borrowers to slip into a default situation instead; it did this in order
to leverage its own position and try to force an early termination of the Loan on its own

terms. Under German law, this amounts to a breach of the Bank’s ancillary duties under the

Loan Agreement.

41. It is apparent that the Borrowers would have taken action in time to safeguard their own
position, had they known that the Bank had ceased to maintain any legal or beneficial
ownership interest in the Loan. By the same token, the Borrowers were totally unaware that
the Bank and/or the unknown hedge fund to whom the Loan had purportedly been transferred
intended not to negotiate in good faith, neither for a contractual extension of the LA (as
initially desired by the Borrowers) nor for an early termination by consent (as the Bank held
out this to be its own desire and preferred option). Had the Borrowers been informed about
this major development that had taken place with regard to their LA, they would have taken
all requisite steps necessary to make sure that there would not occur any default under the
Loan Agreement, as they have done throughout their 25-year long unbroken history of

performance, even in the most difficult market conditions.

42. By reason of the breach by the Bank of its ancillary duties as aforesaid, the Bank caused the
Borrower to (erroneously) rely on the Bank's ostensible readiness to bona fide negotiate for

a mutually acceptable extension of the LA, in furtherance of the long established trust-based
Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 17 of 19 PagelD #: 441

commercial relationship between the parties. In the premises and applying German law and
highest legal precedent, there lies in German law a well-established legal presumption in
favour of the Borrowers that, bur for the said breach on the part of the Bank, the Borrower
would have protected its interests in time and well and would have, thus, avoided default

under the LA. As a result, the Borrowers are entitled to damages.

43. Given that the Bank was in continuing breach of its ancillary duties, it follows as a matter of
German law that the right of the Bank to terminate the Loan Agreement in fact never arose,
neither under the contract nor in law. Accordingly, at the time when Promontoria purported

to terminate the Loan Agreement by giving notice of termination on 12 March 2020, no such

right could be exercised.

44. To the extent that Promontoria, now Nassau Maritime, is purporting to exercise the Bank’s
rights following a purported transfer of the Loan Agreement or an assignment of rights (the
validity of which ts denied), under German law, its position is in any event subject to equities.
This means that Nassau Maritime cannot exercise or benefit from rights which the Bank, on
account of its own breach of ancillary duties, did not have or, in any event, was not entitled
to exercise. As the Bank would not be allowed under German law to benefit from its own
wrong, so would Nassau Maritime, as a subsequent (purported) assignee of the Bank’s
position, be equally considered barred from acquiring and/or exercising that same legal
position. Under German law there does not exist any concept as might be called “bona-fide
equity-free acquisition of claims’. Instead, it is an enshrined principle of German law that
any assignee (“new creditor”) could only take an assignment from the assignor (“old
creditor”) always subject to all equities already available to, and accrued to the benefit of,

the debtor at the time of assignment (viz. section 404 BGB).

45. Furthermore, the Plaintiff Promotoria (now renamed Nassau Maritime) was at all material
times the party truly interested in relation to the LA. Certainly as of the time of closing
relating to the LSPA which took place on 28 November 2018, the Plaintiff must have been
involved in steering the Borrowers into a default situation. In any event, the Plaintiff must

have been fully aware of the dispute between the Bank and the Borrowers as regards the
‘Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 18 of 19 PagelD #: 442

Bank’s conduct under the LA, before entering into the Assignment Agreement dated 21 June

2019.

46. | declare under penalty of perjury under the laws of the United States of America that the
foregoing assessment of the German law issues is true and correct, to the best of my

professional knowledge and belief.

‘Ny

Executed on Wy / June 2020, in Hamburg, Germany. / Lf -
; \
Vs y WEB Le }

f
Dr. Ulrich H. Stahl, LLB. (Gantab)

/

f

AR4S- 1255-5824 v1
~ Case 2:20-cv-00355-JDC-KK Document 26-1 Filed 06/02/20 Page 19 of 19 PagelD #: 443

Exhibit A

CURRICULUM VITAE

Dr. Ulrich H. Stahl, LL.B. (Cantab.)

PROFESSIONAL EXPERIENCE AND CAREER

Dr. Stahl is the senior partner of LEBUHN & PUCHTA, an established maritime law firm in
Hamburg, Germany, founded in 1950.

Dr. Stahl joined LEBUHN & PUCHTA in 1987 and became partner of the firm in 1989.

Dr. Stahl’s legal practice covers the entire range of commercial litigation, with an emphasis
on shipping, international sale, insurance and reinsurance. Dr. Stahl has extensive experience
in commercial dispute resolution, including in complex, heavy and high value cases.

Dr. Stahl appears in foreign courts as an expert on German law and also accepts appointments
as arbitrator.

Dr. Stahl’s clients range from industrial groups to ship owners, charterers, insurance and
reinsurance companies.

LEGAL TRAINING
e Universities of Munich, Géttingen, London and Cambridge (LL.B. 1981) - doctoral thesis in

1987
e Admitted to the German bar in 1987

June 2, 2020
